UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/11 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) March 31, 2011 Shares Value COMMON STOCKS(99.9%) CONSUMER DISCRETIONARY(22.6%) Amazon.com, Inc.* $ AutoZone, Inc.* Bed Bath & Beyond, Inc.* Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Ford Motor Co.* Johnson Controls, Inc. Las Vegas Sands Corp.* Magna International, Inc. McDonald’s Corp. Netflix, Inc.* NIKE, Inc. Class B Polo Ralph Lauren Corp. Class A Priceline.com, Inc.* Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES(2.6%) Campbell Soup Co. Sara Lee Corp. Sysco Corp. ENERGY(4.6%) Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Marathon Oil Corp. FINANCIALS(5.7%) AFLAC, Inc. BlackRock, Inc. Capital One Financial Corp. M&T Bank Corp. PNC Financial Services Group, Inc. Prudential Financial, Inc. HEALTH CARE(18.8%) Aetna, Inc. Agilent Technologies, Inc.* Allergan, Inc. Amgen, Inc.* Biogen Idec, Inc.* Bristol-Myers Squibb Co. CIGNA Corp. Express Scripts, Inc.* Intuitive Surgical, Inc.* McKesson Corp. Medtronic, Inc. Shares Value Novartis AG ADR $ Novo Nordisk A/S ADR St. Jude Medical, Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS(13.1%) 3M Co. Boeing Co. (The) Canadian National Railway Co. Caterpillar, Inc. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc.* Expeditors International of Washington, Inc. Huntington Ingalls Industries, Inc.* Koninklijke Philips Electronics N.V. Northrop Grumman Corp. Union Pacific Corp. INFORMATION TECHNOLOGY(19.6%) Accenture PLC Class A Altera Corp. Apple, Inc.* Broadcom Corp. Class A Cognizant Technology Solutions Corp. Class A* Corning, Inc. EMC Corp.* Hewlett-Packard Co. Hitachi Ltd. ADR Infosys Technologies Ltd. ADR Intel Corp. International Business Machines Corp. Intuit, Inc.* Marvell Technology Group Ltd.* Motorola Solutions, Inc.* NetApp, Inc.* Oracle Corp. TE Connectivity Ltd. Texas Instruments, Inc. VMware, Inc. Class A* Xerox Corp. MATERIALS(9.1%) Agrium, Inc. Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Newmont Mining Corp. 1 Value Line Larger Companies Fund, Inc. March 31, 2011 Shares Value Praxair, Inc. $ TELECOMMUNICATION SERVICES(2.9%) American Tower Corp. Class A * BCE, Inc. Telefonica S.A. ADR UTILITIES(0.9%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES(99.9%) (Cost $154,590,206) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.1%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($206,834,413 ÷ 11,154,038 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $154,590,206, aggregate gross unrealized appreciation was $54,059,643, aggregate gross unrealized depreciation was $2,060,911 and the net unrealized appreciation was $51,998,732. ADR American Depositary Receipt. 2 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Investments in Securities: Assets Common Stocks $ $
